Citation Nr: 0622867	
Decision Date: 08/01/06    Archive Date: 08/15/06

DOCKET NO.  04-17 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for venous stasis, 
right lower extremity, claimed as a right ankle disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from November 1952 to 
January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In July 2006, the Board granted the appellant's motion to 
advance this case on the docket.  38 C.F.R. § 20.900(c).

The issues of entitlement to service connection for enous 
stasis, right lower extremity, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a September 
1999 rating decision, which the veteran did not appeal.

2.  Evidence received since the September 1999 rating 
decision is cumulative and redundant of evidence previously 
of record, does not relate to an unestablished fact necessary 
to substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The September 1999 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2005).

2.  New and material evidence has not been received to reopen 
a claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)), credible supporting 
evidence that the claimed in-service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor.  See 38 C.F.R. §§ 3.304(f), 4.130; see also Cohen 
v. Brown, 10 Vet. App. 128, 140 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  The 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99.  Where a determination is 
made that the veteran did not engage in combat with the 
enemy, or the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the U.S. 
Court of Appeals for Veterans Claims (Court) determined that 
the fact that a veteran, who had noncombat military 
occupational specialty, who was stationed with a unit that 
was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  In 
other words, the veteran's presence with a unit at the time 
such attacks occurred would corroborate his statement that he 
experienced such attacks on a personal basis.  A stressor 
need not be corroborated in every detail.  Suozzi v. Brown, 
10 Vet. App. 307 (1997).  There is no requirement in case law 
that there needs to be a high level of exposure to combat.  
Corroboration of the veteran's personal participation in 
those events is unnecessary.  Pentecost v. Principi, at 128.

In this case, the veteran's DD Form 214, Certificate of 
Release or Discharge from Active Duty, notes truckmaster as 
his specialty and chauffeur as his civilian related 
occupation.  It is not noted that the veteran received any 
decorations or medals which indicate involvement in combat.  

The veteran underwent VA PTSD evaluation in January 1999 and 
a diagnosis of PTSD was provided, based on his stated history 
of stressors experienced while serving in a tour of duty in 
Korea and two tours of duty Vietnam.  Specifically, he 
recalled witnessing bombs being dropped, evacuation of 
wounded and dead persons, and bodies of North Koreans being 
buried in ditches during his active duty service in Korea.  
During his first tour of duty in the Republic of Vietnam, the 
veteran recalled the TET offensive; being involved in combat, 
including fire fights and explosions; and his unit frequently 
taking incoming mortar rounds.  He also recalled comrades 
being killed and was responsible for killing enemy soldiers 
in ambushes.  Finally, during his second tour of duty in the 
Republic of Vietnam, the veteran reported that he did not 
engage in combat; however, he did witness explosions and dead 
bodies.  

The veteran's service personnel records reflect he served in 
Vietnam Counteroffensives IV, V, VI, and VII as well as the 
TET 69 Counteroffensive and 15th unnamed campaign.  

Although combat is not indicated by his service personnel 
records, as noted above, the record reveals that the veteran 
has been diagnosed with PTSD on the basis of his reported 
stressors.  However, no stressor and been verified.  The RO 
denied service connection for PTSD in the September 1999 
rating decision on this basis.  

The veteran in 1999 was advised of this determination and 
furnished notice of appellate rights and procedures; however, 
although he submitted notice of disagreement and was 
furnished a statement of the case, he did not submit a timely 
substantive appeal.  Therefore, the RO's September 1999 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  38 U.S.C.A. §§ 7104, 
7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under the revised provisions of 38 C.F.R. § 3.156(a), which 
are effective in this case because the veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim." 

It appears clear from a review of the record that the 
September 1999 denial of service connection for PTSD was 
based on a finding that the evidence did not show that the 
veteran had experienced a stressful event during his period 
of active duty service.  

Evidence received subsequent to the September 1999 rating 
decision includes a June 2003 statement from the veteran 
which provides information in support of his PTSD claim which 
includes his unit assignments from 1953 to 1959.  This 
evidence was not previously considered by the RO.  However, 
this statement cites no stressors, simply the unit 
assignment.  As such, this evidence does not raise a 
reasonable possibility of substantiating the veteran's claim.  
The Vietnam Order of Battle and other evidence submitted by 
the veteran's representative do not provide the one piece 
that is missing in this case: a confirmed stressor.  In this 
regard, the veteran's owns statements regarding stressors 
since 1999 are very unclear.  The veteran's statements since 
1999 are, at best, merely cumulative of his assertions that 
were before the RO years ago.  As such, this evidence is not 
new.  The Board concludes that the additional evidence that 
has been associated with the file with regard to the 
veteran's petition to reopen the claim fails to raise a 
reasonable possibility of substantiating the claim.  The 
basis of the prior denial was stressor verification and the 
veteran has supplied no additional information regarding his 
stressors in service that would provide a basis to grant this 
claim. 

In view of this finding, the Board concludes that none of the 
evidence in support of the veteran's application to reopen 
his claim that has been associated with the claims file since 
the rating decision is new and material.  The requirements to 
reopen the claim have not been met, and the appeal is denied.

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in June 2003, May 2003, and at other times, as well as 
information provided in the statement of the case (SOC), the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence VA was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the SOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO issued a VCAA notice letter 
prior to the adverse determination on appeal.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The VCAA letter does 
not specifically ask the veteran to provide any evidence in 
his possession that pertains to the claim. Id. at 120-21.  As 
discussed above, the Board finds that the RO has ultimately 
provided all notice required by § 5103(a).  Therefore, any 
failure to make the specific request in the VCAA letters is 
non-prejudicial, harmless error.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Moreover, neither the veteran nor his  representative has 
made any showing or allegation that the content of the VCAA 
notice resulted in any prejudice to the veteran.  

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  The Board finds 
that any deficiency in the notice to the veteran or the 
timing of these notices is harmless error.  Since the 
veteran's claim is being denied, no disability rating or 
effective date will be assigned.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, and VA examinations.  As there is no 
other indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.  

ORDER

As new and material evidence has not been received, the claim 
for service connection for PTSD is not reopened.  


REMAND

It is claimed by and on behalf of the veteran that his venous 
stasis, right lower extremity, claimed as a right ankle 
disorder, is the result of his service connected hypertension 
or dermatitis.  In his regard, it is noted that the question 
of whether the veteran's current right ankle disorder is 
related to his service connected disabilities is a medical 
determination which must be made from the record, without 
resort to independent medical judgment by the VA.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Under the VCAA, the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4); see also Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board 
finds that a medical opinion is required for an adequate 
determination of the issues of entitlement to service 
connection for venous stasis, right lower extremity, claimed 
as a right ankle disorder. See also McLendon v. Nicholson, 
No. 04-0185 (U.S. Vet. App. June 5, 2006) (discussing 
circumstances when a VA examination is required).

In this regard, it is noted that, in May 2003, the veteran 
completed a VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
for the VA Medical Center (VAMC) in Augusta, Georgia.  
However, copies of the veteran's treatment records from the 
Augusta, Georgia, VAMC have not been obtained and are not 
available for review.  Accordingly, review of the claims file 
suggests that additional pertinent medical records have not 
been requested and may be available.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
treatment records from the Augusta, 
Georgia, VAMC as identified by the 
veteran on his May 2003 VA Form 21-4142, 
Authorization and Consent to Release 
Information to the Department of Veterans 
Affairs.

2.  Thereafter, the RO should make 
arrangements for the veteran to undergo a 
VA examination to determine the nature 
and etiology of his right ankle disorder.  
Based upon examination of the veteran and 
review of his pertinent medical history, 
the examiner should provide an opinion as 
to the approximate date of onset and 
etiology of any currently diagnosed right 
ankle disorder, including any 
relationship with the veteran's service 
connected hypertension, dermatitis, or 
his military service.  A complete 
rationale for all opinions expressed 
should be provided.  If the examiner is 
unable to provide the requested opinion 
without resorting to speculation, it 
should be so stated.

3.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


